Exhibit Contact Info: Media: Shep Doniger ; sdoniger@bdcginc.com Celsius Holdings, Inc.: Jan Norelid 866 4-celsius; jnorelid@celsius.com Investor Information: Jan Norelid ; investor@celsius.com 4th CLINICAL STUDY ON CELSIUS SHOWS ADDITIONAL BENEFITS WITH EXERCISE Celsius enhances 10-week exercise program; delivering more loss of fat mass and more gain of muscle mass Delray Beach, FL –June 10, 2008 –Celsius Holdings, Inc. (OTC BB: CSUH.OB) is pleased to report on the preliminary results of yet another completed phase of scientific research, conducted at the Metabolic and Body Composition Laboratory of the Department of Health and Exercise Science, at the University of Oklahoma (Norman, OK).At a meeting of the International Society of Sports Nutrition held in Las Vegas, Nevada, a fourth clinical study of Celsius, the original calorie burning beverage, was unveiled showing that consumption of Celsius® as a pre-workout beverage resulted in dramatic improvements in the benefits of exercise among a test group of previously sedentary individuals. The first phase of the study showed that drinking a single 12oz. serving of Celsius per day for 10 weeks dramatically improves the benefits of light to moderate exercise.The test subjects consuming Celsius lost significantly more fat mass and gained more muscle mass than subjects drinking the placebo, and significantly improved their cardiovascular endurance during exercise. According to the preliminary findings of the study, those subjects consuming a single serving of Celsius lost significantly more fat mass and gained significantly more fat-free mass (muscle mass) than those subjects consuming the placebo – a 93.8% greater loss in fat and 50% greater gain in fat-free mass, respectively.
